The judgment appealed from by the defendant should be reversed, and the complaint dismissed, with costs in all courts, on the authority of Dougherty v. Equitable Life Assur. Society,
decided herewith (266 N.Y. 71). The judgment appealed from by the plaintiff should be affirmed, with costs, upon the authority of that case, without discussing the question of sealed instruments, it being unnecessary. (See 266 N.Y. 615.)
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur.
Judgment accordingly.